H3-/5
                                ELECTRONIC RECORD




COA #      01-13-00969-CR                        OFFENSE:        OTHER CRIMINAL


           Luciano Vargas Padilla v. The State
STYLE:     ofTexas                               COUNTY:         Brazoria

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    149th District Court


DATE: 02/03/2015                  Publish: YES   TC CASE #:      69079




                        IN THE COURT OF CRIMINAL APPEALS


         Luciano Vargas Padilla v. The State
STYLE:   ofTexas                                      CCA#:
                                                                         tt3-/5
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
      tt£sed                                          JUDGE:

DATE: O? (3/20/J-                                     SIGNED:                           PC:.
JUDGE:         uU Ciiy^.^^J^                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD